Order entered July 18, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-22-00399-CV

            IN THE INTEREST OF M.P.B., ET AL ., CHILDREN

                 On Appeal from the 304th Judicial District Court
                              Dallas County, Texas
                     Trial Court Cause No. JC-20-00678-W

                                      ORDER

      Before the Court is the Department of Family and Protective Services’ July

14, 2022 first motion to extend time to file its response brief to Father’s brief. The

Department seeks a twenty-day extension.

      We note Mother’s brief was received June 29, 2022 but was not filed and as

a result has not triggered the deadline for the filing of the Department’s brief in

response to her brief. Accordingly, we ORDER Mother’s brief filed as of the date

of this order.     Because this is an accelerated appeal subject to accelerated

disposition, we GRANT the Department’s motion to the extent we ORDER the

Department’s brief in response to Father’s brief be filed no later than August 1,
2022. The Department’s brief in response to Mother’s brief shall also be filed no

later than August 1, 2022. See TEX. R. APP. P. 2, 38.6(d).

                                             /s/   CRAIG SMITH
                                                   JUSTICE